Amendment to Articles of Incorporation The corporation has amended its Articles of Incorporation and adopts the following Articles of Amendment to its Articles of Incorporation as follows: FIRST:The name of the corporation is Biomoda, Inc. SECOND: The following amendment has been voted on and approved by a majority at a Special Meeting of Shareholders and adopted by its Board of Directors. Amending Article 4 “RESOLVED, THAT THE NUMBER OF SHARES OF Common Stock authorized to be issued to be increased from One Hundred Million (100,000,000) to One Hundred and Fifty Million (150,000,000) without par value.” THIRD: The above amendment was duly adopted by a majority of shareholders at a Special Meeting of Shareholders on May 29, 2010. Dated:May 29, 2010 Biomoda, Inc. /s/ John J. Cousins John J. Cousins, President and Director /s/ Maria Zannes Maria Zannes, Corporate Secretary and Director /s/David Lambros David Lambros, Director /s/ Lewis White Lewis White, Director 609 Broadway NE #215 Albuquerque, NM 87102 Phone: 505-821-0875 Fax: 866-519-6156
